Citation Nr: 1612459	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  06-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to in-service herbicide exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from December 1967 to October 1987.  The Veteran died in November 2011.  The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for a skin rash.  A claim for service connection for a skin rash was received in November 2003.       

In March 2010, September 2011, and December 2013, the Board, in pertinent part, remanded the issue on appeal for additional development.  As discussed in detail below, the Board is granting service connection for the skin disabilities, constituting a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.   


FINDINGS OF FACT

1.  The Veteran died in November 2011; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2.  Throughout the appeal period prior to his death, the Veteran had skin disabilities of eczematous dermatitis, recurrent abscesses (carbuncles and furuncles), Methicillin-resistant Staphylococcus aureus (MRSA) infection, and folliculitis.   

3.  The Veteran's diagnosed eczematous dermatitis had its onset in service.

4.  The Veteran's diagnosed recurrent abscesses (carbuncles and furuncles), MRSA infection, and folliculitis were caused by the service-connected eczematous dermatitis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for eczematous dermatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for recurrent abscesses (carbuncles and furuncles), MRSA infection, and folliculitis, as secondary to the service-connected eczematous dermatitis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting service connection for the skin disabilities, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for a Skin Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with eczematous dermatitis, recurrent abscesses (carbuncles and furuncles), MRSA infection, and folliculitis, none of which are listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for eczematous dermatitis based on direct service connection under 38 C.F.R. § 3.303(d) and service connection for recurrent abscesses (carbuncles and furuncles), MSRA infection, and folliculitis based on secondary service connection under 38 C.F.R. § 3.310.  As such, there remain no questions of law or fact as to the fully granted service connection issues and, to the extent that the Veteran and the appellant asserted that the skin disabilities are attributable to in-service herbicide exposure, this theory of entitlement is rendered moot and will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact). 

The appellant, who is the Veteran's surviving spouse, seeks service connection for a skin disorder, for accrued benefits purposes.  The Veteran contended that he had a current skin disability that was incurred in or otherwise caused by active service, including exposure to herbicides during service.  The Veteran reported that he had a chronic skin disorder dating from his Vietnam service, which he believed was attributable to Agent Orange exposure.  See January 2005 notice of disagreement.

First, the evidence of record demonstrates that, during the appeal period prior to his death, the Veteran had multiple diagnosed skin disabilities.  An undated Veterans Health Administration (VHA) medical opinion notes, based on review of the claims file, diagnoses of eczematous dermatitis, recurrent abscesses (carbuncles and furuncles), MRSA infection, and folliculitis.  VA treatment records associated with the claims file reflect that the Veteran was treated for skin disorders throughout the appeal period prior to his death, including treatment for dermatitis, cellulitis, eczema, folliculitis, actinic keratosis of the right temple, basal cell carcinoma of the left ear, MRSA infection, and recurrent lesions, furuncles, and carbuncles.  

Next, the service treatment records reflect that the Veteran was treated for contact dermatitis during service in March 1969 and February 1979.  

The remaining question is whether there is evidence of a link between the current skin disabilities and service.  With respect to the diagnosed eczematous dermatitis, the evidence weighing against the claim includes a June 1987 physical examination report (three months prior to service separation) noting that the Veteran's skin was clinically normal. 

In a July 2015 VA medical opinion, the VA examiner noted the two in-service treatments for contact dermatitis and opined that no evidence of chronic dermatologic problems or manifestations of the post-service skin disorders were noted in the service treatment records.  The VA examiner noted that there were no medical records available for review dated prior to 2002 and VA treatment records from 2002 to the Veteran's death in 2011 note the Veteran's contention that he had a chronic skin disorder dating from his Vietnam service attributable to Agent Orange exposure.  The VA examiner opined that, in the absence of better documentation, it is less likely than not that the Veteran's post-service skin disorders were due to active service or exposure to Agent Orange.

The evidence weighing in favor of the claim is the undated VHA medical opinion.  The VHA doctor noted that the Veteran had episodes of eczematous dermatitis that were thought to be contact dermatitis during service in 1969 and 1979.  The VHA doctor noted that the Veteran continued to have eczematous eruptions that intermittently flared since service separation.  The VHA doctor opined that the Veteran had intermittent eczematous dermatitis that first began during (incurred in) active service and waxed and wane from the 1960s until his death in 2011.  

The VHA doctor based this opinion on a thorough review of the medical records.  There is no evidence that the VHA doctor was unaware of the Veteran's history of skin problems or misstated any relevant fact.  As such, the Board accords the VHA medical opinion high probative weight.  Based on the above, the Board finds that 

the weight of the evidence is at least in equipoise as to whether the Veteran's eczematous dermatitis is causally related to the in-service treatment for contact dermatitis.  As such, resolving reasonable doubt in the appellants favor, the Board finds that the eczematous dermatitis was incurred in active service; thus, the criteria for service connection for eczematous dermatitis, for accrued benefits purposes, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.       

With respect to the diagnosed recurrent abscesses (carbuncles and furuncles), MSRA infection, and folliculitis, in the undated VHA medical opinion, the VHA doctor noted that the Veteran had a period from 2006 to 2007 of documented recurrent abscesses (carbuncles and furuncles) and an episode of MRSA infection/folliculitis.  The VHA doctor opined that this self-limited period of recurrent infections is more likely the result of superinfected (service-connected) eczematous dermatitis.  

The VHA doctor based this opinion on a thorough review of the medical records.  There is no evidence that the VHA doctor was unaware of the Veteran's history of skin problems or misstated any relevant fact.  As such, the Board accords the VHA medical opinion high probative weight.  

The Board finds that the evidence is at least in equipoise as to whether the recurrent abscesses (carbuncles and furuncles), MSRA infection, and folliculitis, was a result of the superinfected eczematous dermatitis; therefore, resolving reasonable doubt in favor of the appellant, service connection for recurrent abscesses (carbuncles and furuncles), MSRA infection, and folliculitis, as secondary to the service-connected 

eczematous dermatitis, for accrued benefits purposes, is warranted.  38 U.S.C.A.	 § 5107; 38 C.F.R. §§ 3.102, 3.310.  The grant of secondary service connection renders moot other theories of service connection.       


ORDER

Service connection for eczematous dermatitis, for accrued benefits purposes, is granted.

Service connection for recurrent abscesses (carbuncles and furuncles), MSRA infection, and folliculitis, as secondary to the service-connected eczematous dermatitis, for accrued benefits purposes, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


